Citation Nr: 1212151	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an earlier effective date for an increased rating for arteriosclerotic heart disease rated as 60 percent disabling from June 30, 2006 to September 30, 2008.

2.  Entitlement to an earlier effective date for an increased rating for arteriosclerotic heart disease rated as 100 percent disabling from September 30, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1983, January 1991 to May 1991 and from April 1992 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Seattle, Washington RO.  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

We note that the Veteran submitted a claim for a total disability compensation rating based on individual unemployability due to service connected disabilities (TDIU) in November 2008.  In the June 2009 rating decision the RO found that the Veteran's claim for TDIU was moot in light of the grant of a 100 percent evaluation for arteriosclerotic heart disease effective September 30, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the June 2009 rating decision which assigned a rating of 60 percent disabling for arteriosclerotic heart disease effective June 30, 2006 and a 100 percent rating from September 30, 2008.  In various statements, the Veteran has asserted that an effective date of February 2002 is warranted.  

The record shows that service connection for arteriosclerotic heart disease was granted in a November 2001 rating decision.  The Veteran was given notice of the decision in January 2002.  He submitted a letter in January 2002 requesting an increased evaluation for his disability.  In December 2002, the RO received his notice of disagreement (NOD).  A Statement of the Case (SOC) was issued in July 2003.  The Veteran was afforded a VA examination in August 2003.  Examination at that time revealed his ejection fraction was 65 percent and his METS were estimated to be 5-6.  

VA regulations provide that a Supplemental Statement of the Case (SSOC) must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after the VA examination was associated with the file.  Rather, the August 2003 VA examination results have yet to be addressed by the RO.  As such, to protect the Veteran's procedural due process rights we find that a remand is warranted so that the August 2003 VA examination can be considered by the RO and that a SSOC be issued thereafter.  See also generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record).   

Because the outcome of this appeal hinges on the outcome of the claim for an initial compensable evaluation, the Board finds that the claim is inextricably intertwined with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to an earlier effective date for arteriosclerotic heart disease rated as 60 percent disabling from June 30, 2006 to September 30, 2008 and 100 percent disabling from September 30, 2008 must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  After review of the August 2003 examination, issue the Veteran a SSOC on the issue of entitlement to an initial compensable evaluation for the grant of service connection for arteriosclerotic heart disease.  He should be advised of the necessity of filing a timely substantive appeal.  An appropriate period of time should be allowed for response.

2.  After completing any additional development deemed necessary, the AOJ should readjudicate the intertwined claim of entitlement to an earlier effective date for arteriosclerotic heart disease rated as 60 percent disabling from June 30, 2006 to September 30, 2008 and 100 percent disabling from September 30, 2008.  















The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


